United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2989
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Brenda Ann Stacker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                          Submitted: February 21, 2014
                            Filed: February 27, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Brenda Ann Stacker pleaded guilty to a fraud offense, and was sentenced by
the district court1 to 4 years of probation. On appeal, counsel for Stacker seeks to

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court abused its discretion by failing to convert Stacker’s felony
conviction into a misdemeanor. We reject this argument as legally unfounded.
Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no non-frivolous issues. Therefore, we grant counsel’s motion to
withdraw, subject to his informing Stacker about procedures for seeking rehearing or
filing a petition for certiorari. The judgment is affirmed.
                         ______________________________




                                        -2-